UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No. )* Beverly National Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 088115 10 0 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, 1st Floor,Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) March 3, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.088 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power33,015 8. Shared Voting Power 9. Sole Dispositive Power33,015 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person33,015 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.24 14. Type of Reporting Person OO 1 SCHEDULE 13D CUSIP No.088 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power33,215 8. Shared Voting Power 9. Sole Dispositive Power33,215 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person33,215 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.25 14. Type of Reporting Person PN 2 SCHEDULE 13D CUSIP No. 088 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power32,765 8. Shared Voting Power 9. Sole Dispositive Power32,765 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person32,765 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.23 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 088 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power32,265 8. Shared Voting Power 9. Sole Dispositive Power32,265 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person32,265 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.21 14. Type of Reporting Person OO 4 SCHEDULE 13D CUSIP No.088 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power25,540 8. Shared Voting Power 9. Sole Dispositive Power25,540 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person25,540 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.96 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 08 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power157,000 8. Shared Voting Power 9. Sole Dispositive Power157,000 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person157,000 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)5.89 14. Type of Reporting Person IN 6 SCHEDULE 13D CUSIP No. 088 1. Thomas C. Goggins ###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power3,000 8. Shared Voting Power 9. Sole Dispositive Power3,000 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person3,000 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.11 14. Type of Reporting Person IN 7 1. Security and Issuer This statement on Schedule 13D (this “Statement”) relates to the shares of common stock, par value $1.00 per share (the “Shares”), of Beverly National Corporation, a Massachusetts corporation (the "Issuer"). The Issuer's principal executive offices are located at 240 Cabot Street, Beverly, Massachusetts 2. Identity and Background (a-c) This statement is being filed by Seidman and Associates L.L.C. ("SAL"), a New Jersey limited liability company, organized to invest in securities, whose principal and executive offices are located at 100 Misty Lane, Parsippany, New Jersey 07054. Lawrence Seidman is the Manager of SAL and has sole investment discretion and voting authority with respect to such securities. This statement is also being filed by Seidman Investment Partnership, L.P. ("SIP"), a New Jersey limited partnership, whose principal and executive offices are located at 100 Misty Lane, Parsippany, New Jersey 07054. Veteri Place Corporation is the sole General Partner of SIP and Lawrence Seidman is the only shareholder director and officer of Veteri Place Corporation. Seidman has sole investment discretion and voting authority with respect to such securities. This statement is also being filed by Seidman Investment Partnership II, L.P. ("SIPII"), a New Jersey limited partnership, whose principal and executive offices are located at 100 Misty Lane, Parsippany, New Jersey 07054. Veteri Place Corporation is the sole General Partner of SIPII and Lawrence Seidman is the only shareholder, director and officer of Veteri Place Corporation. Seidman has sole investment discretion and voting authority with respect to such securities. This statement is also being filed by Broad Park Investors, L.L.C., ("Broad Park"), a Delaware limited liability company formed, in part, to invest in stock of public companies whose principal and executive offices are located at 80 Main Street, West Orange, New Jersey 07052. Pursuant to the Broad Park Letter Agreement, Lawrence Seidman has the sole investment discretion and voting authority with respect to such securities. This statement is also being filed by LSBK06-08, L.L.C., ("LSBK"),a New Jersey limited liability company, organized to invest in securities, whose principal and executive offices are located at 10 Hill Hollow Road, Watchung, NJ 07069. Pursuant to the Operating Agreement of LSBK dated December 31, 2006, Lawrence Seidman is the Investment Managing Member of LSBK and has sole investment discretion and voting authority with respect to such securities. This statement is also being filed by Lawrence Seidman ("Seidman")whose principal offices are located at 100 Misty Lane, Parsippany, NJ 07054 and 19 Veteri Place, Wayne, NJ 07470. Mr. Seidman has sole investment discretion and voting authority for SAL, SIP, SIPII, Broad Park, LSBK, and for Sonia Seidman, his wife, and other clients ("Seidman & Clients".) This statement is also being filed by Thomas C. Goggins ("Goggins")whose principal offices are located at 250 WesterlyRoad, Weston, MA02493. Mr. Goggins has sole investment discretion and voting authority with respect to such securities. 8 The name, residence or business address, and the principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted, of each executive officer and director and each controlling person, if any, of Seidman, Goggins, SAL, SIP, SIPII, Broad Park and LSBK, is set forth in Exhibit A hereto. Seidman, Goggins, SAL, SIP, SIPII, Broad Park and LSBK, shall hereinafter be referred to as "Reporting Persons". The Reporting Persons have formed a group with respect to the securities of the Issuer within the meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). (d-e) During the last five years, none of SAL, SIP, SIPII, Broad Park, LSBK, Seidman and Goggins,or,to the best of their knowledge, any person listed in Exhibit Aattached hereto(i) has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to, a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Each of the reporting persons, and individuals listed in Exhibit A, attached hereto, is a citizen of the United States. 3. Source and Amount of Funds or Other Consideration The aggregate purchase price of the stock covered by this statement is $2,580,755.89. As of March 9,2009 there was nomargin loan balance outstanding for any Reporting Person. 4. Purpose of Transaction The securities covered by this Statement were acquired for the purpose of investment. The Reporting Persons filing this Statement may decide, jointly or individually, to purchase additional shares of the Common Stock or other securities of the Issuer. In addition, the Reporting Persons, jointly or individually, may dispose of any or all securities of the Issuer in any manner permitted by applicable securities laws. On March 11, 2009 Mr. Seidman and Mr. Goggins met with senior management of the Issuer and discussed strategic options available to the Company. In addition, Mr. Seidman requested that the Issuer enlarge the Board of Directors by one and add Mr. Goggins to the Board. In addition, certain of the Reporting Persons were involved in two proxy contests involving Wayne Bancorp, Inc. The first proxy contest involved the approval of certain stock plans and option plans for the directors and senior management of Wayne. This proxy contest was resolved prior to a shareholder vote because the respective Reporting Persons agreed to vote for the stock plans and option plans and the Board of Directors of Wayne Bancorp, Inc. agreed to place a representative of the Reporting Persons on the Board. The second proxy contest involved election of directors. During this proxy contest the management of Wayne Bancorp, Inc. announced that Wayne, Bancorp, Inc. would be sold and therefore the Reporting Persons' representative withdrew from seeking election to the Board of Wayne Bancorp, Inc. In addition, certain of the Reporting Persons have filed a Schedule 13D in connection with the common stock of 1st Bergen Bancorp, Inc. which company has been acquired by Kearney Federal Savings Bank. In addition, certain of the Reporting Persons have filed a Schedule 13D in connection with the Common Stock of Eagle BancGroup, Inc.("EGLB") and informally notified the Company that they intended to solicit proxies for two director nominees in opposition to the two management director nominees at the 1999 annual meeting. On June 30, 1999, EGLB announced the sale of the Company to Busey Corporation. 9 In addition, certain of the Reporting Persons have filed a Schedule 13D in connection with the Common Stock of Yonkers Financial Corp. ("YFCB") seeking representation on the Board of Directors of YFCB. In January 2000 certain of the Reporting Persons were involved in a proxy contest seeking to elect two directors to the YFCB Board in opposition to the three management directors. These Reporting Persons were not successful in connection with the proxy contest and the slate proposed by the YFCB management was re-elected. On November 14, 2001, Atlantic Bank of New York, a unit of National Bank of Greece S.A. agreed to acquire all the issued and outstanding YFCB shares for $29 per share. In addition, certain of the Reporting Persons filed a Schedule 13D in connection with the Common Stock of CNY Financial Corporation ("CNYF") requesting (i) Board representation and (ii) that CNYF maximize shareholder value. On February 25, 1999, Seidman and certain of the Reporting Persons entered into an Agreement with CNYF, wherein CNYF agreed to increase the size of its Board of Directors by one and add Seidman as a Director. Seidman and the Members of the Committee involved agreed to certain restrictions. The material restrictions in this Agreement established the following undertakings: (i) to not acquire more than 9.9% of the outstanding CNYF stock before its year 2,000 Annual Meeting; (ii) to vote for the CNY stock option and restricted stock plan and amendments thereto; (iii) to not solicit proxies or submit proposals prior to the year 2000 Annual Meeting; (iv) to vote all shares in favor of Seidman and the two (2) Board Nominees at the 1999 Annual Meeting; and (v) not to do anything indirectly that it could not do directly. Seidman voted his shares in support of CNYF stock based compensation plans and he became a director of CNYF. On December 29, 1999, CNYF agreed to be acquired by Niagara Bancorp, Inc. for $18.75 cash for each CNYF share. The transaction closed on July 7, 2000. In addition, certain of the Reporting Persons have filed a Schedule 13D in connection with the Common Stock of South Jersey Financial Corporation, Inc. ("SJFC") seeking representation on the Board of Directors of SJFC. Certain of the Reporting Persons were involved in a proxy contest seeking to elect two directors to the SJFC Board in opposition to the three management directors. On August 12, 1999, an Agreement was reached between SJFC and certain of the Reporting Persons which permitted Seidman and a second proposed Nominee to become directors of SJFC and for Seidman to become a director of South Jersey Savings and Loan Association, the banking subsidiary of SJFC. In addition the Reporting Persons agreed to support the stock option and restricted option plan to be proposed by SJFC at a Special Meeting. On March 15, 2000, SJFC agreed to be acquired by Richmond County Financial Corp. for $20.00 cash for each SFJC share. The transaction closed on July 31, 2000. In addition, certain of the Reporting Persons conducted a proxy contest to (i) revoke an amendment to the By-Laws of First Federal Savings and Loan of East Hartford ("FFES"), and (ii) to amend two present provisions of the By-Laws of FFES. The Reporting Persons were successful with respect to both issues. The changes to the By-Laws were approved by the Office of Thrift Supervision on August 11, 2000. In the latter part of 2000, Mr. Seidman requested that FFES convene a Special Meeting of Shareholders to modify the By-Laws so that the Board of Directors could be enlarged from ten to thirteen members. On November 27, 2000, Mr. Seidman and certain of the Reporting Persons entered into an Agreement with FFES, whereby Mr. Seidman withdrew his request for a Special Shareholders' Meeting and FFES agreed to enlarge its Board by one, and add Mr. Seidman to the Board. In addition, there were other procedural requirements of the Agreement which were complied with by FFES and Mr. Seidman. On February 8, 2001, FFES was sold to Connecticut Bancshares, Inc. for cash at $37.50 per share for each FFES share. The transaction closed on August 31, 2001. In addition, certain of the Reporting Persons have filed a Schedule 13D in connection with the Common Stock of Jade Financial Corporation ("IGAF"). On May 30, 2000, Mr. Seidman and certain of the Reporting Persons entered into a stock Option Agreement with PSB Bancorp, Inc. ("PSB") whereby PSB was given the right to purchase all of Mr. Seidman's controlled IGAF stock so long as PSB made an offer to buy all of the IGAF outstanding shares at the same price. On November 2, 2000, PSB announced the execution of the Definitive Agreement and Plan of Merger to acquire IGAF at $13.50 per share. On July 2, 2001 the merger by and between PSB and IGAF was completed. Prior thereto PSB consummated the purchase of Mr. Seidman's stock in accordance with the Option Agreement In addition, certain of the Reporting Persons were involved in a proxy contest seeking election of two directors to the Board of Directors of Citizens First Financial Corp. ("CBK"). These Reporting Persons were not successful in connection with the proxy contest and the slate proposed by the CBK management was re-elected. However, Mr. Seidman was successful in having CBK conduct a “Dutch Auction” for 15% of its outstanding shares. Mr. Seidman had proposed this “Dutch Auction” and, in an Agreement with CBK, agreed to tender all the shares he controlled into the auction and to execute a Standstill Agreement. The “Dutch Auction” was oversubscribed and Mr. Seidman's shares were prorated in the same manner as the other CBK shareholders. 10 In addition, Mr. Seidman and certain of the Reporting Persons requested in connection with the Common Stock of Kankakee Bancorp, Inc. ("KNK") that the Board be increased by one and one Seidman representative be placed on the Board, and that KNK maximize shareholder value. The request was rejected by KNK. Mr. Seidman and certain of the Reporting Persons conducted a proxy contest at the Annual Meeting of Stockholders on April 26, 2002, seeking to elect two directors in opposition to the two directors proposed by the management of KNK. The Reporting Persons were not successful and the slate proposed by management was elected. In addition, Mr. Seidman and certain of the Reporting Persons requested in connection with the Common Stock of Vista Bancorp, Inc. ("VBNJ") that the Board be increased by one, a Seidman representative be placed on the Board, and that VBNJ maximize shareholder value. The request was rejected by VBNJ. Mr. Seidman and certain of the Reporting Persons conducted a proxy contest at the Annual Meeting of Stockholders on April 26, 2001, seeking to elect three directors in opposition to the three directors proposed by the management of VBNJ. The reporting persons were not successful and the slate proposed by management was elected. On November 20, 2001, United National Bancorp (UNBJ) announced that it would acquire VBNJ for a fixed exchange ratio of 1.17 shares of UNBJ for each VBNJ share and $7.09 cash for a total consideration of $28.36 based upon the preceding days closing price for UNBJ. The transaction was completed on August 21, 2002. On December 6, 2002, Michael A. Griffith was appointed to the KNK Board of Directors. His appointment was part of an agreement with an investor group led by Jeffrey L. Gendell, which owned approximately 9.8% of KNK's outstanding shares. On January 17, 2003, KNK announced, among other things the resignation of Larry Huffman, the President and Chief Executive Officer and the election of Mr. Griffith as the new KNK Chairman. In addition, after Mr. Seidman in early March 2000 made a formal request to the Board of Directors of Ambanc Holding Co., Inc. ("AHCI") to be added to the Board. The size of the Board was increased and Mr. Seidman was added to the Board. Mr. Seidman agreed to and did support the re-election of AHCI's slate of directors at the Annual Meeting held on May 26, 2000. On September 4, 2001, AHCI agreed to be sold to Hudson River Bancorp for $21.50 per share for all of AHCI's outstanding shares. On January 10, 2003, certain of the Reporting Persons filed a Schedule 13D with respect to Central Bancorp, Inc. ("CEBK"). The Reporting Persons were involved in litigation relating to their ownership of stock in CEBK. CEBK filed a complaint in the Federal District Court of Massachusetts against certain of the Reporting Persons and others alleging, among other things, that the defendants in that action formed a "group" for the purposes of Section 13[d] of the Exchange Act and violated that provision when they failed to file appropriate schedules with the Securities and Exchange Commission. On January 30, 2003, these entities filed a complaint with the Business Litigation Session of the Massachusetts Superior Court seeking to restrain the board of directors of CEBK from taking certain action arising out of the alleged "group" status of the defendants in the Federal Court action. The Superior Court of the Commonwealth of Massachusetts granted these entities and others preliminary injunctive relief on February 3, 2003. The Massachusetts Federal District Court entered an order setting a trial date in May, 2003 and extending the preliminary injunction granted by the Superior Court until a decision on the merits by the Federal Court. On May 14, 2003, the respective Reporting Persons filed a Schedule 13D disclosing the sale of all their CEBK stock. Thereafter, Superior Court Judge Allan van Gestal issued an opinion which held that because of the sale by the respective Reporting Persons of all their CEBK stock, the issues in the complaint were now moot. The Federal Complaint was dismissed shortly thereafter. In addition, Mr. Seidman and certain of the Reporting Persons requested in connection with the Common Stock of GA Financial, Inc. ("GAF") that the Board be increased by one, that someone selected by Seidman be placed on the Board, and that GAF maximize shareholder value. The request was rejected by GAF. Mr. Seidman and certain of the Reporting Persons conducted a proxy contest seeking election of one director to the Board of Directors of GAF. These Reporting Persons were not successful in connection with the proxy contest and the slate proposed by the GAF management was elected. On June 11, 2003, Mr. Seidman filed a complaint in the Court of Chancery of the State of Delaware In and For New Castle County against GAF and John M. Kish, GAF's Chief Executive Officer seeking to have the election of Mr. Kish to the GAF Board at the 2003 Annual Meeting deemed invalid and declaring that Mr. Seidman was properly elected to the GAF Board at the 2003 Annual Meeting. (See GAF Schedule 13D Amendment No. 3 filed on June 17, 2003 for full details of the Complaint.) Mr. Seidman was not successful in connection with this litigation. The Court refused to invalidate the election results. On December 12, 2003 the Bank was sold to First Commonwealth Financial Corporation for $35.00 in cash or an equivalent value in stock. 11 In addition, Mr. Seidman and certain of the Reporting Persons requested in connection with the Common Stock of United National Bancorp ("UNBJ") that the Board be increased by one, that someone selected by Seidman be placed on the Board, and that UNBJ maximize shareholder value. The request was rejected by UNBJ. Mr. Seidman and certain of the Reporting Persons conducted a proxy contest at the Annual Meeting of Stockholders held on May 20, 2003, seeking to elect one director in opposition to the six directors proposed by the management of UNBJ. The reporting persons were not successful and the slate proposed by management was elected. On or about May 8, 2003, Mr. Seidman filed suit against UNBJ and all the UNBJ directors seeking to have the UNBJ directors who ran for re-election at the 2003 Annual Meeting and all the other UNBJ Directors deemed to be ineligible to seek re-election because as alleged their re-election to the Board would violate UNBJ's Director Qualification By-Law provision. The Defendents filed a Motion To Dismiss the Complaint for Failure to State a Cause of Action. An Order granting the Motion To Dismiss was entered on July 15, 2003. On August 21, 2inancial Services Group, Inc. agreed to buy UNBJ for $33.89 per share in cash or PNC stock. In addition certain of the Reporting Persons have filed a Schedule 13D in connection with the Common Stock of First Federal Bancshares, Inc. ("FFBI"). On April 16, 2004, FFBI commenced a self-tender offer for the purchase of up to 560,000 shares. On May 28, 2004, FFBI announced that it purchased 559,993 shares at $33.50 per share. Since the number of shares tendered exceeded the number of shares that FFBI had offered to purchase, FFBI only purchased 66.41% of the tendered shares. The Reporting Persons tendered shares which reduced the amount of shares owned by the Reporting Persons to below 5% of FFBI's outstanding shares thereby terminating any future Schedule 13D filing requirements. On October 24, 2002 certain of the Reporting Persons filed a Schedule 13D in connection with the Common Stock of Alliance Bancorp of New England, Inc. ("ANE"). On July 15, 2003 ANE agreed to merge with New Alliance Bancshares ("NAB") whereby ANE Common Stock would be converted into and become exchangeable for, at the election of the shareholder, $25.00 in NAB shares, or 2.5 shares of NAB Common Stock based on the expected $10.00 conversion offering price per share. In or about May 2005, certain of the Reporting Persons ran a vote “No” Campaign against the SE Financial Corp. (SEFL) attempt to seek approval for its 2005 Stock Option Plan. On the date of the Annual Meeting, on which the Stock Option Plan was to be voted on by shareholders, SEFL withdrew the plan from shareholder consideration. The Seidman Entities never owned more than 4.9% of SEFL therefore, no Schedule 13D was filed. On April 13, 2005, certain of the Reporting Persons filed a Schedule 13D in connection with the Common Stock of Interchange Financial Services Corporation (IFCJ). On June 28, 2005 Seidman sent Mr. Abbate, IFCJ’s President and Chief Executive Office a letter outlining his thoughts on maximizing shareholder value and detailing certain issues he thought management and the Board should address. On December 9, 2005, Mr. Seidman notified IFCJ that he was nominating two (2) directors to run against the candidates to be proposed by IFCJ at the next annual meeting. While litigation concerning issues related to the annual meeting was pending, IFCJ, on April 13, 2006, agreed to be purchased by T.D. Banknorth Inc. for $23 a share, in cash. On November 16, 2004 certain of the Reporting Persons filed a Schedule 13D in connection with the Common Stock of Bridge Street Financial, Inc. (OCNB). Mr. Seidman requested a meeting with management to discuss how best to maximize shareholder value. On January 6, 2005, Mr. Seidman met with senior management, a director and OCNB’s investment advisor. Mr. Seidman had requested representation on the OCNB Board of Directors. At OCNB’s September 21, 2005 Annual Meeting, Mr. Seidman’s representative was added to the board. On April 24, 2006, Alliance Financial Corporation (ALNC) agreed to acquire OCNB for 25% cash and 75% in ALNC stock. OCNB shareholders will be able to elect to receive either $23.06 in cash or ALNC stock at a fixed exchange ratio of 0.7547 ALNC shares for each OCNB share, or a combination thereof. On July 24, 2004, certain of the Reporting Persons filed a Schedule 13D in connection with the Common Stock of Yardville National Bancorp (YANB). After the filing of the Schedule 13D, Mr. Seidman had meetings with several Board members and senior management of YANB. On February 18, 2005 YANB retained Seidman as an independent paid consultant to help YANB explore planning, acquisition and growth opportunities. In November 2005, Mr. Seidman notified YANB, that in his opinion, YANB had breached the consulting agreement and that the consulting agreement was no longer valid. Mr. Seidman or an entity affiliated with him nominated three directors to run against the YANB candidates at the 2006 annual meeting. A litigation was commenced in the Superior Court of New Jersey which sought various forms of relief pertinent to the size and composition of the Board of Directors, as well as relief with respect to actions taken that are claimed to make Mr. Seidman ineligible for election to the Board of Directors. At the annual meeting on May 3, 2006, the Reporting Persons were not successful, and the slate proposed by management was elected. OnFebruary 8, 2007, Honorable Judge McVeigh issued a final decision in the litigatoin prosecuted by SALagainst YANB and itsDirectors. Such decision found that theDirectors had breached their fiduciary duty; and, as a 12 In addition, YANB was ordered to reimburse Mr. Seidman for the cost of the 2006 Proxy Contest. On March 20, 2007, Honorable Judge McVeigh issued anOpinion and Orderin connection with a second litigation commenced by Mr. Seidman to require YANB to hold its annual meeting within 13 months of YANB's last annual meeting. The Courtordered YANB toconduct itsAnnual Meeting on July 12, 2007. Judge McVeigh found that Mr. Seidman'scomplaint established a derivative action, and the Company's scheduling of its Annual Meeting on August 16, 2007 violated New JerseyStatute N.J.S.A 14A:5-2. OnJune 7, 2007, PNC Financial Services Group Inc. agreed to purchase YANB for $35 a share ($14 per share cash and .2923 shares of PNC stock for each YANB share.) On June 6, 2007 Lawrence B. Seidman entered into a Non-Interference Agreement withThe PNC Financial Services Group, Inc. and a Settlement Agreement and Mutual Release with Yardville National Bancorp and its directors.On October 26, 2007 the PNC-YANB merger was completed. OnJune 27, 2006 certain reporting persons filed a Schedule 13D in connection with the Common Stock of Center Bancorp, Inc. (CNBC). After the filing of the Schedule 13D, Mr. Seidman met with Mr. John J. Davis, CNBC'sPresident and Chief Executive Officer, to discuss, among other things, increasing the size of the board by one and adding Mr. Seidman to the board. Mr. Seidman was also interviewd by CNBC's Nominating Committee. CNBC and Seidman were not able to reach an agreement and Mr. Seidman conducted a proxy contest seeking to elect himself and two additional candidates for the four board seats available. At the CNBC 2007 Annual Meeting, Mr. Seidman was successful and his candidates and he were elected to the CNBC board onMay 15, 2007. On July 7, 2007, certain reporting persons filed a Schedule 13D in connection with the Common Stock of American Bancorp of New Jersey, Inc. (ABNJ). Mr. Seidman had several conversations with the President and Chief Executive Officer of ABNJ and ABNJ’s Vice Chairman discussing ways to maximize shareholder value. On December 17, 2008 ABNJ announced a sale to Investors Bancorp, Inc. for $140 million, 70% in stock and 30% in cash.The price for each ABNJ share was $12.50 based upon ISBC closing price on December 16, 2008. On July 27, 2007, certain reporting persons filed a Schedule 13D in connection with the Common Stock of MASSBANKCorp. (MASB).On December 20, 2007, Mr. Seidman notified MASB that he was nominating three (3) directors to run against the candidates to be proposed by MASB at the next annual meeting to be held in April 2008. On March 11, 2008 MASB announced a sale to Eastern Bank Corporation for $40 per share in cash.The transaction closed on September 2, 2008. On November 6, 2007, certain reporting persons filed a Schedule 13D in connection with the Common Stock of Southern Connecticut Bancorp Inc. (SSE).
